                      2:19-cv-02240-CSB-EIL # 71          Page 1 of 53
                                                                                               E-FILED
                                                                   Tuesday, 16 March, 2021 09:31:39 AM
                                                                          Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION




AOT HOLDING AG and MAIZE CAPITAL                          Case No. 19-cv-2240-CSB-EIL
GROUP, LLC, individually and on behalf of all
others similarly situated,

       Plaintiffs,                                        JURY TRIAL DEMANDED

       v.

ARCHER DANIELS MIDLAND
COMPANY,

       Defendant.


                      AMENDED CLASS ACTION COMPLAINT




George A. Zelcs                                 Stephen M. Tillery
John A. Libra                                   Michael E. Klenov
Chad E. Bell                                    Carol L. O’Keefe
Ryan Z. Cortazar                                KOREIN TILLERY LLC
KOREIN TILLERY LLC                              505 North 7th Street, Suite 3600
205 North Michigan Ave., Suite 1950             St. Louis, MO 63101
Chicago, IL 60601                               Telephone: 314-241-4844
Telephone: 312-641-9750                         Facsimile: 314-241-3525
Facsimile: 312-641-9751                         stillery@koreintillery.com
gzelcs@koreintillery.com                        mklenov@koreintillery.com
jlibra@koreintillery.com                        cokeefe@koreintillery.com
cbell@koreintillery.com
rcortazar@koreintillery.com
                                        2:19-cv-02240-CSB-EIL # 71                                   Page 2 of 53



                                                           TABLE OF CONTENTS


SUMMARY OF THE CASE........................................................................................................................... 1
PARTIES ............................................................................................................................................................ 4
JURISDICTION AND VENUE ................................................................................................................... 5
DETAILED ALLEGATIONS....................................................................................................................... 6
                 1.        The U.S. ethanol market ...................................................................................................... 6

                 2.        The Argo Terminal and the Chicago Benchmark Price .................................................. 9

                 3.        Ethanol derivatives are tied to the Chicago Benchmark Price .....................................11

                 4.        The Chicago Benchmark Price and Chicago Ethanol Derivatives are highly

                           susceptible to manipulation ...............................................................................................14

                 5.        The mechanics of ADM’s manipulation .........................................................................19

                 6.        Evidence indicating that ADM engaged in manipulation .............................................23

                 7.        ADM’s senior executives knew about the manipulation scheme ................................33

                 8.        Plaintiffs were damaged by ADM’s manipulation .........................................................35

                 9.        The proposed Class that Plaintiffs seek to represent ....................................................40

CLAIMS FOR RELIEF .................................................................................................................................42
PRAYER FOR RELIEF ................................................................................................................................43
APPENDIX 1 - Background on Futures And Options ......................................................................... A-1




                                                                                  i
                         2:19-cv-02240-CSB-EIL # 71            Page 3 of 53



                                     GLOSSARY OF TERMS


Argo Terminal: A fuel terminal located in Argo, Illinois. Trading at the Argo Terminal during the
half-hour MOC window determines the Chicago Benchmark Price that sets the value of Chicago
Ethanol Derivatives.

Chicago Benchmark Price: The daily price of ethanol traded at Argo Terminal. It is determined by
Platts based on ethanol trading during the MOC window. This price serves as the basis for the value
of the Chicago Ethanol Derivatives.

Chicago Ethanol Derivatives: Ethanol futures contracts and options contracts traded on the
Chicago Mercantile Exchange. The value of these instruments is determined wholly or in part by the
Chicago Benchmark Price. The most important derivatives are (1) the Chicago Ethanol (Platts)
Futures contract (CME symbol: CU) traded on NYMEX; (2) the Chicago Ethanol (Platts) Average
Price Option (CME symbol: CVR) traded on NYMEX; and (3) the CME’s Ethanol Futures
Contract (CME symbol: EH) traded on CBOT.

Decay: The phenomenon that occurs where a fixed percentage of the open position in a
diminishing balance contract held by an investor is “locked in” based on each day’s trading price.
The amount of decay can be determined by the number of open positions held by an investor
divided by the number of trading days in the particular month. This decay occurs because each
trading day’s settlement price has a proportional impact on the final settlement value of the contract
at the end of the month.

Diminishing Balance Contract: Specific futures contracts whose front month position in any
given contract month diminishes as the contract month progresses toward expiration at the end of
the month for purposes of position limits. Diminishing balance contracts typically have a final
settlement value equal to the average of the benchmark price for all trading days in the contract
month. Chicago Ethanol (Platts) Futures are diminishing balance contracts.

Hitting the Bid: A phrase that describes a consummated trade where a seller agrees to match a
buyer’s posted bid quotation price. “Hitting the bid” is the opposite of “lifting the offer,” where a
buyer agrees to match a seller’s offer quotation for the product.

ITT: Intertank Transfer (“ITT”) transactions occurring at the Argo Terminal where ethanol is sold
from storage tanks and deliverable at the Argo Terminal between 5 and 15 days forward from the
date of sale. ITT transactions form the basis of the Chicago Benchmark Price.

Long Position: A trading position where a derivative investment earns money for a trader if the
price of the underlying commodity increases. A long position contrasts with and is complementary
to a short position where a trader earns money if the price of the underlying commodity decreases.

MOC: The Market-on-Close (“MOC”) window is a 30-minute trading period for ITT ethanol
transactions between 1:00 p.m. and 1:30 p.m. C.T. every trading day at Argo Terminal. Platts uses
trading activity during the MOC to determine the daily Chicago Benchmark Price for ethanol.



                                                   ii
                        2:19-cv-02240-CSB-EIL # 71            Page 4 of 53



Platts: S&P Global Platts (“Platts”) is a provider of trading information in the ethanol market and
other markets. Platts creates the daily Chicago Benchmark Price that determines the value of
Chicago Ethanol Derivatives.

Relevant Period: The period during which Defendant ADM illegally manipulated Chicago Ethanol
Derivatives. The Relevant Period runs from November 2017 to the present.

Short Position: A trading position where a derivative investment earns money for a trader if the
price of the underlying commodity decreases. A short position contrasts with and is complementary
to a long position where a trader earns money if the price of the underlying commodity increases.




                                                 iii
                         2:19-cv-02240-CSB-EIL # 71              Page 5 of 53



                                    SUMMARY OF THE CASE

        1.      This lawsuit seeks redress under the Commodity Exchange Act (“CEA”) for ADM’s

manipulation of a key ethanol benchmark price—the Chicago Ethanol (Terminal) price—that is used

to price and settle numerous ethanol derivatives traded on the New York Mercantile Exchange

(“NYMEX”) and Chicago Board of Trade (“CBOT”), both operated by CME Group, Inc.

        2.      ADM is one of the largest ethanol producers in the United States. In late 2017, facing

already low margins on its ethanol sales due to a supply glut, ADM tried but failed to sell three of its

ethanol facilities. Rather than closing or idling some of its ethanol mills, which ADM’s competitors

had already begun to do in response to low prices/margins, ADM chose to take a different tack. In a

plan conceived and orchestrated by two senior members of its ethanol group—Ray Bradbury and

Adam Kuffel—ADM placed huge bets through ethanol derivatives that the price of ethanol would

decline further (i.e., placed “short” bets). The value of these derivatives was tied directly to the

benchmark Chicago Ethanol (Terminal) price, which is calculated daily by S&P Global Platts (“Platts”)

based on 30 minutes of ethanol trading activity at the Kinder Morgan Argo Terminal in Argo, Illinois.

This 30-minute window is called the Market-on-Close (“MOC”) window.

        3.      To ensure that its derivatives bets would pay off handsomely, in November 2017

ADM began to aggressively sell ethanol during the MOC window by reducing prices and filling the

lower-priced bids of various ethanol purchasers in these critical 30 minutes of daily trading. On its

face, ADM’s behavior appeared economically irrational because it chiseled away at ADM’s ethanol

profit margins and even drove prices below ADM’s variable cost of production. ADM’s competitors

were largely unwilling to sell at these low prices because they (and ADM) could sell their ethanol at

significantly higher prices at other terminals in the U.S. or through private contracts, even after taking

additional transport costs into account.




                                                    1
                           2:19-cv-02240-CSB-EIL # 71          Page 6 of 53



        4.     The intended and actual effect of ADM’s aggressive pricing and filling of lower-priced

bids during the MOC window was to manipulate the Platts benchmark price downward. ADM’s

downward manipulation of physical ethanol prices at the Argo Terminal in turn artificially increased

the value of ADM’s massive short positions in ethanol derivatives based on those same prices—thus

allowing ADM’s ethanol group to reap outsized profits despite low or negative margins on physical

ethanol sales. ADM’s public financial filings have credited this anomalous performance to “effective

ethanol risk management.” In truth, ADM’s actions are “risk management” no more than an owner

of a baseball team betting against his team while bribing his players to throw the game is “smart

baseball.”

        5.     Plaintiffs and their counsel’s extensive investigation has uncovered substantial

evidence of ADM’s manipulative scheme. The evidence indicates that, starting in November 2017 and

continuing through September 2019 (the “Relevant Period”), much of ADM’s behavior was

economically irrational and contrary to its self-interest as an ethanol producer—unless it was intended

to manipulate physical ethanol prices at the Argo Terminal in order to benefit ADM’s large short

positions in related ethanol derivatives. Thus, the only reasonable conclusion to draw from the

evidence is that ADM in fact engaged in precisely this kind of manipulation. The highlights of the key

evidence are as follows:

    •   Before November 2017, when ethanol prices and profit margins were higher, ADM was one
        of the largest buyers of ethanol at the Argo Terminal. Starting in November 2017 and
        continuing thereafter, when ethanol prices were lower and profit margins were eroding or
        non-existent, ADM became the largest seller of ethanol at the Argo Terminal—accounting
        for roughly 70% of all ethanol sales there.

    •   Before November 2017, ADM was one the largest buyers of ethanol at the Argo Terminal
        during the MOC window. Starting in November 2017 and continuing thereafter, ADM
        became by far the largest seller of ethanol during the MOC window—accounting for roughly
        90% of all such sales, and 95% in November 2018.

    •   Starting in November 2017 and continuing through at least March 29, 2019, ADM was only
        a seller during the MOC window, and never a buyer.

                                                  2
                        2:19-cv-02240-CSB-EIL # 71             Page 7 of 53




   •   Starting in November 2017 and continuing thereafter, ADM routinely sold more ethanol at
       low prices than it could deliver, including during the MOC window. To satisfy its obligations
       for those sales, ADM bought ethanol at the end of trading months at higher prices than it
       had sold ethanol for earlier in the month. ADM made sure to never buy this ethanol during
       the MOC window, where its purchases might raise the Chicago Ethanol (Terminal) price and
       thereby negatively impact ADM’s short positions in ethanol derivatives.

   •   Before November 2017, there were steady and consistent differences between the average
       monthly prices of ethanol at the Argo Terminal and three other major terminals on the East,
       West, and Gulf Coasts. These differences roughly represented the additional cost of
       transporting ethanol to the other terminals from the Midwest, where more than 90% of U.S.
       ethanol is produced.

   •   Starting in November 2017, these differences between the average monthly prices of ethanol
       at the Argo Terminal and the three other major terminals suddenly increased, and these
       increased differentials persisted throughout the Relevant Period. There was no
       corresponding increase in transport costs that could explain this sudden and persistent
       increase, indicating that ADM’s conduct artificially depressed prices at the Argo Terminal.

   •   Starting in November 2017 and continuing throughout the Relevant Period, ethanol
       producers could earn greater profits by selling their ethanol at the three other major
       terminals due to the substantially higher ethanol prices there, even after taking into account
       all transport costs. ADM nevertheless chose to dramatically increase its sales at the Argo
       Terminal at significantly lower prices rather than transport its ethanol to the other terminals.

   •   Starting shortly before November 2017 and continuing thereafter, ADM amassed huge
       positions in ethanol derivatives tied to prices at the Argo Terminal. The size of these
       positions represented a dramatic departure from ADM’s previous hedging activities and can
       be described only as speculative bets. In some months, ADM took short positions on up to
       6,000-7,000 Chicago Ethanol (Platts) Futures contracts, representing 252 to 294 million
       gallons of ethanol and 50% or more of the open interest in the relevant contract months.
       These speculative short positions dwarfed ADM’s total monthly ethanol production capacity
       of roughly 133 million gallons.

   •   Due to the sheer size of ADM’s positions and the way that they “decayed” over the course
       of a relevant “spot” month—as will be explained later—ADM was strongly incentivized to
       manipulate the Platts benchmark price downward during the MOC window of every trading
       day within a month. Accordingly, ADM did not make a single purchase of ethanol during
       the MOC window after November 2017 through at least March 2019, instead acting as the
       seller in roughly 90% of all MOC transactions.

       6.      ADM’s manipulation of ethanol prices at the Argo Terminal, including during the

MOC window, has caused hundreds of millions of dollars in damages to entities that traded in

derivatives tied to Argo Terminal prices. Plaintiffs, which traded in such derivatives and suffered


                                                  3
                         2:19-cv-02240-CSB-EIL # 71            Page 8 of 53



damages due to ADM’s manipulation, now seek to represent a class of all similarly situated entities

and to hold ADM accountable under the CEA for its willful and intentional misconduct by recovering

their actual damages, plus punitive or exemplary damages equal to two times the actual damages

sustained by all class members.

                                             PARTIES

            7.   Plaintiff AOT Holding AG (“AOT”) is a Swiss corporation with its principal place of

business at Hinterbergstrasse 16, 6312 Steinhausen, Zug, Switzerland. AOT was one of the most active

participants in the ethanol derivatives markets during the Relevant Period and routinely traded in

ethanol derivatives tied to the Chicago Ethanol (Terminal) price, including Chicago Ethanol (Platts)

Futures. During the Relevant Period, AOT entered into ethanol derivative transactions through

traders working for AOT’s subsidiary, AOT Energy Americas LLC, which was located at 5847 San

Felipe Street, Suite 2850, Houston, TX 77057. Those traders, in turn, placed trades for AOT’s account

through brokers working in the United States, who would execute the trades on U.S.-based exchanges.

            8.   Plaintiff Maize Capital Group, LLC (“Maize”), is an Illinois Limited Liability

Company. During the Relevant Period, Maize entered into ethanol derivative transactions for its own

account through brokers working in the United States, who executed the trades on U.S.-based

exchanges.

            9.   Archer Daniels Midland Company (“ADM”) is a corporation organized, created, and

existing pursuant to the laws of the state of Delaware with its North American headquarters at 4666

Faries Parkway, Decatur, Illinois 62526. All of ADM’s ethanol trading operations, including its trading

in Chicago Ethanol Derivatives, was directed from its North American headquarters in Decatur,

Illinois.




                                                  4
                          2:19-cv-02240-CSB-EIL # 71              Page 9 of 53



                                   JURISDICTION AND VENUE

        10.     This Court has subject matter jurisdiction over this action under Section 22 of the

Commodity Exchange Act, 7 U.S.C. § 25, under 28 U.S.C. § 1331, and under the Class Action Fairness

Act of 2005, 28 U.S.C. § 1332(d), which explicitly provides for the original jurisdiction of the federal

courts over any class action where any member of the plaintiff class is a citizen of a state different

from any defendant, and where the matter in controversy exceeds $5,000,000, exclusive of interest

and costs. The total claims of class members here exceed $5,000,000 in the aggregate, exclusive of

interest and costs.

        11.     This Court has personal jurisdiction over ADM because, during the Relevant Period,

ADM (1) transacted business in the State of Illinois, including in this District; (2) had substantial

contacts with the State of Illinois, including in this District; and (3) committed substantial acts in

furtherance of the manipulative scheme alleged herein in the State of Illinois, including in this District.

In addition, ADM’s conduct was directed at, and had the intended effect of, causing injury to persons

residing in, located in, or doing business in the State of Illinois.

        12.     Venue is proper in this District under 28 U.S.C. §1391(b), (c), and (d). ADM resides,

transacts business, and has agents in this District; a substantial part of the events giving rise to

Plaintiff’s claims arose in this District; and a substantial portion of the affected interstate trade and

commerce described herein has been carried out in this District.

        13.     The activities of ADM were within the flow of, were intended to, and did have a

substantial effect on the interstate commerce of the United States, including in the markets for

financial derivatives based on ethanol and the market for ethanol itself.

        14.     Filing this case in the Urbana Division of the Central District of Illinois is proper

because ADM’s manipulative activities in violation of the CEA were conceived of and directed from




                                                     5
                        2:19-cv-02240-CSB-EIL # 71             Page 10 of 53



its North American headquarters in Decatur, Illinois, which is within Macon County, Illinois and part

of the Urbana Division per Local Rule 40.1.

                                   DETAILED ALLEGATIONS

1.      The U.S. ethanol market

        15.     Ethanol is a renewable fuel made primarily from corn.

        16.     The current domestic ethanol market was largely created by federal law and state

regulations that set renewable fuel requirements for transportation fuel. In particular, the Energy

Independence and Security Act of 2007 set Renewable Fuel Standards that increased the volume of

renewable fuel blended into gasoline.

        17.     Renewable Fuel Standards require gasoline producers to buy a certain quantity of

renewable fuels (such as ethanol) each year to blend into gasoline used as transportation fuel. Ethanol

is the renewable fuel most used by obligated parties to meet this renewable fuel requirement. Legal

and regulatory requirements play a large role in the demand for ethanol by creating a class of “ethanol

consumers” consisting mostly of refineries, importers, blenders, and general gasoline resellers.

        18.     Buyers in the ethanol market can get their ethanol primarily in two ways. First, they

can buy ethanol directly from an ethanol producer, contracting to have the producer ship ethanol

straight to the buyer’s facilities for blending with gasoline that is then shipped to retail markets.

Second, they can choose to buy ethanol at terminals located throughout the country, where ethanol

producers ship and store large quantities of ethanol via railcar, tanker truck, or barge. Ethanol stored

at terminals is available for immediate, or “spot,” sale to buyers. At these terminals, ethanol and

gasoline can be blended onsite for ease of shipment to retail end users; alternatively, buyers can

transport the ethanol purchased at terminals back to their own facilities or refineries for blending.




                                                   6
                         2:19-cv-02240-CSB-EIL # 71           Page 11 of 53



        19.    Terminals also serve as locations where other buyers who do not blend ethanol for

end use can acquire and ship it for resale elsewhere at higher prices. By doing so, such middlemen and

resellers can benefit from market arbitrage.

        20.    Below is a diagram showing the general flow of ethanol production and distribution

in the U.S.




Source: Alternative Fuels Data Ctr., U.S. Dep’t of Energy, Ethanol Production & Distribution,
https://afdc.energy.gov/fuels/ethanol_production.html (last visited September 4, 2019).

        21.    The Midwest is the epicenter of U.S. ethanol production, dwarfing every other region.

The U.S. Energy Information Administration reports that 176 of the 200 ethanol plants in the U.S.

(88 percent) are located in the Midwest, in a region defined as Petroleum Administration for Defense

District 2, or PADD 2.




                                                   7
                       2:19-cv-02240-CSB-EIL # 71            Page 12 of 53




       22.     Ethanol mills in the Midwest also have higher capacities than plants elsewhere in the

U.S. As shown in the diagram below, of the country’s nearly 16.3-billion-gallon annual production

capacity, the Midwest region accounts for more than 14.8 billion gallons (91 percent) of total

production. Shipping ethanol out of the Midwest for sale in other regions is therefore a routine part

of the ethanol production business.




                                                 8
                        2:19-cv-02240-CSB-EIL # 71              Page 13 of 53




        23.     During the Relevant Period, ADM was one of the country’s largest producers of

ethanol, operating eight mills (a mix of dry and wet mills located in Nebraska, Iowa, Minnesota, and

Illinois) capable of producing a total of 1.69 billion gallons of ethanol, or approximately 10% of the

U.S. annual ethanol production of 16 billion gallons.

2.      The Argo Terminal and the Chicago Benchmark Price

        24.     The Kinder Morgan Argo Terminal in Argo, Illinois is a critical locus in the Midwest

for the spot sale of ethanol, for price discovery in the broader U.S. ethanol market, and for

transporting ethanol domestically and internationally to meet demand. Accordingly, the Argo

Terminal price for ethanol influences the prices of ethanol sold at other terminals, as well as the prices

that private parties negotiate in non-terminal ethanol sales.

        25.     The Argo Terminal is one of the largest of the approximately 1,200 ethanol terminals

in the country and the largest in the critical PADD 2 region. It can handle shipments by rail, truck,

and barge. Because of this multimodal capability and its large 54.6-million-gallon capacity, the Argo

Terminal serves all segments of ethanol purchasers, from blenders and other end users to resellers and

middlemen.

        26.     In recognition of the key role the Argo Terminal plays in the U.S. ethanol market,

pricing services such as S&P Global Platts (“Platts”) and the Oil Price Information Service (“OPIS”)

                                                    9
                        2:19-cv-02240-CSB-EIL # 71              Page 14 of 53



provide benchmark price assessments that reflect the trading price of ethanol at the Argo Terminal

on a daily basis. Buyers and sellers of ethanol (whether at other terminals or in private negotiated

transactions) use these Argo Terminal price assessments to determine what the fair market value of

ethanol is at a given time nationwide. Market participants also use Platts and OPIS data to study market

trends and predict future movement in ethanol prices for purposes of strategic planning, including

hedging and speculation on ethanol derivatives.

          27.   One of the most important price assessments compiled by Platts at the Argo Terminal

is the benchmark Chicago Ethanol (Terminal) price—what this complaint will refer to as the “Chicago

Benchmark Price.” The Chicago Benchmark Price is calculated every trading day during the Market-

on-Close (“MOC”) window from 1:00 p.m. to 1:30 p.m. C.T. and is based on Intertank Transfer

(“ITT”) transactions: ethanol sold from storage tanks and deliverable at the Argo Terminal between

5 and 15 days forward from the date of sale.

          28.   Before each day’s MOC window, ethanol buyers post bid prices and ethanol sellers

post offer prices. Under normal trading practices, buyers and sellers adjust their bids and offers in

response to the prices proposed by their potential counterparties—motivated sellers will decrease their

offers to beat the offers of competing sellers, while motivated buyers will increase their bids to beat

those of competing buyers. Once there is a match between a buyer bid and a seller offer during the

MOC, a sale is consummated.

          29.   When an ethanol seller agrees to sell ethanol at the posted bid price of a buyer, this

practice is known as “hitting the bid.” The buyer equivalent to hitting the bid is referred to as “lifting

the offer,” and occurs when an ethanol buyer agrees to pay the posted offer price quoted by an ethanol

seller.




                                                   10
                        2:19-cv-02240-CSB-EIL # 71             Page 15 of 53



       30.     This back-and-forth negotiation between ethanol buyers and sellers is crucial for price

discovery in the ethanol market and the calculation of the Chicago Benchmark Price. Without it, the

Platts price assessment would lack a strong, market-based foundation.

3.     Ethanol derivatives are tied to the Chicago Benchmark Price

       31.     Notably, the Chicago Benchmark Price is also used to establish the value of and to

settle several important ethanol derivatives: (1) the Chicago Ethanol (Platts) Futures contract (CME

symbol: CU) traded on NYMEX; (2) the Chicago Ethanol (Platts) Average Price Option (CME

symbol: CVR) traded on NYMEX; and (3) the CME’s Ethanol Futures Contract (CME symbol: EH)

traded on CBOT. 1 The complaint refers to these futures and options contracts collectively as the

“Chicago Ethanol Derivatives.”

       32.     A futures contract is a derivative that allows market participants to offset or assume

the risk of a price change of an underlying commodity over time. Futures contracts detail the quality

and quantity of the underlying commodity (including the place of delivery if physically settled), and

are standardized to be identical for all participants to facilitate trading on futures exchanges such as

the CME. Given the standardization of the contract specifications, the only contract variable is price,

which is discovered by bidding and offering (also known as quoting) until a trade occurs. The fact that

futures contracts are standardized and exchange-traded makes these instruments indispensable as

means of hedging and speculating by commodity producers, consumers, traders, and investors.

       33.     A futures contract can be settled in one of two ways. A physically settled futures

contract is settled by physical delivery of the designated quantity of the underlying commodity at a

predetermined place on a fixed date (the expiration date) at the predetermined price. A cash settled

futures contract, by contrast, results in a cash payment between the futures contract parties reflecting


       1
         Appendix 1, which is incorporated by reference into this complaint, contains a detailed
explanation of futures and options contracts, as well as illustrative examples.

                                                  11
                        2:19-cv-02240-CSB-EIL # 71              Page 16 of 53



the difference between the originally contracted price of the futures contract and the final market price

of the futures contract at the time of settlement. The value of a futures contract fluctuates over time

until the expiration date based on fluctuations in the price of the underlying commodity.

        34.     An option contract is a type of financial derivative that gives the buyer the right—but

not the obligation as with a futures contract—to either buy or to sell a particular commodity at a

predetermined price (“strike price”), on or before a specified date in the future (the “expiration date”).

A “put” or “put option” is a financial contract that gives the owner the right, but not the obligation,

to sell an agreed quantity of a particular commodity at the strike price, by or on the expiration date. A

“call” or “call option” is a financial contract that gives the owner the right, but not the obligation, to

buy an agreed quantity of a particular commodity at the strike price, by or on the expiration date.

        35.     The value of an option contract also fluctuates over time until the expiration date

based on fluctuations in the price of the underlying commodity. That value, as well as the decision to

exercise the option, depends on whether it is “in-the-money” or “out-of-the-money.” An in-the-

money call option is one where the strike price is below the current price of the underlying asset. An

out-of-the-money call option is one where the strike price is above the current price of the underlying

asset. Whether an option is in or out-of-the-money depends on the relevant reference price at the time

of option settlement—the at-the-money price.

        36.     The Chicago Ethanol (Platts) Futures Contract (CME symbol: CU) is the most liquid,

or most highly traded, financial derivative tied to the Chicago Benchmark Price. The Chicago Ethanol

(Platts) Futures Contract had an average monthly trading volume on the CME in excess of 99,000

contracts during the Relevant Period.

        37.     Each Chicago Ethanol (Platts) Futures contract is traded on NYMEX, represents

42,000 gallons (or 1,000 barrels) of ethanol, and is valued as the size (42,000 gallons) multiplied by the

floating price quoted in increments of $0.0001, or one-hundredth of a cent, per gallon.

                                                   12
                         2:19-cv-02240-CSB-EIL # 71             Page 17 of 53



        38.     Thus, one Chicago Ethanol (Platts) Futures contract with a Chicago Benchmark Price

of $1.50 per gallon would be worth $63,000 (42,000 gallons times $1.50 per gallon); if that price were

to increase to $2.00 per gallon, the futures contract would be worth $84,000. In other words, any one

cent change in the Chicago Benchmark Price results in a $420 change to the value of each Chicago

Ethanol (Platts) Futures contract.

        39.     The Chicago Ethanol (Platts) Futures contract is cash settled, meaning that the

contract parties pay each other based on the difference between the contract price and the settlement

price, and there is thus no requirement for physical delivery to satisfy the contract.

        40.     From November 1, 2017 through August 31, 2019, total volume in the Chicago

Ethanol (Platts) Futures contract as reported by CME was 2,180,005 contracts.

        41.     The CME also offers Chicago Ethanol (Platts) Average Price Options contracts (CME

symbol: CVR), which are financially settled, non-early exercisable options of the underlying Chicago

Ethanol (Platts) Futures contract, that are traded on NYMEX. Accordingly, the value of Chicago

Ethanol (Platts) Average Price Options is also directly related to the Chicago Benchmark Price

calculated by Platts at the Argo Terminal.

        42.     As the CME notes, for the Chicago Ethanol (Platts) Average Price Options, a “call

option represents the differential between the final settlement price of the underlying futures less the

strike price, or zero, whichever is greater, multiplied by 42,000 gallons. A put option represents the

differential between the strike price [less] the final settlement price of the underlying futures, or zero,

whichever is greater, multiplied by 42,000 gallons.”

        43.     From November 1, 2017 through August 31, 2019, CME reports that total volume in

Chicago Ethanol (Platts) Average Price Options was 182,506 contracts.

        44.     The CME also offers the CME’s Ethanol Futures Contract (CME symbol: EH). The

EH contract is a physically settled ethanol futures contract listed on CBOT, with each contract

                                                    13
                         2:19-cv-02240-CSB-EIL # 71            Page 18 of 53



representing 29,000 gallons of ethanol to be delivered in the contract month at the price of the

contract.

        45.     While not settled directly to the Chicago Benchmark Price, the market price that EH

contracts trade at is heavily influenced by and highly correlated to the Chicago Benchmark Price

because traders incorporate changes in the Chicago Benchmark price into their bid and offer prices

on the contract, reflecting the Argo Terminal’s key role as the largest terminal in the Midwest in price

discovery across the United States ethanol market.

        46.     Thus, ADM’s downward manipulation of the Chicago Benchmark Price would cause

EH contracts to trade at artificial prices. This, in turn, would cause actual damages to traders who

traded in the EH contract.

        47.     From November 1, 2017 through August 31, 2019, CME reports that total volume in

the EH contract was 328,024 contracts.

4.      The Chicago Benchmark Price and Chicago Ethanol Derivatives are highly
        susceptible to manipulation

        48.     In developing ADM’s manipulation scheme, Ray Bradbury and Adam Kuffel

recognized four key features of the Chicago Benchmark Price and of Chicago Ethanol Derivatives

that made them highly susceptible to manipulation by ADM.

        49.     First, both the Chicago Benchmark Price and Chicago Ethanol Derivatives were tied

inextricably to trading activity at only one location: the Argo Terminal in Argo, Illinois. ADM had five

ethanol production facilities within 250 miles of the Argo Terminal. Combined, these facilities had

1.237 billion gallons of total annual ethanol production capacity. Most of these facilities were able to

ship ethanol into the Argo Terminal via railcar, barge, and tanker truck. This meant that ADM,

compared to its ethanol producer competitors, had a greater ability to flood the Argo Terminal with

ethanol and sell it at lower prices.



                                                  14
                       2:19-cv-02240-CSB-EIL # 71            Page 19 of 53



       50.     Second, the Chicago Benchmark Price is calculated based on bids, offers, and trades

occurring during a mere half-hour of daily trading at the Argo Terminal. Because of the MOC

window’s limited duration and trading volume, ADM could significantly influence the Chicago

Benchmark Price downward by concentrating its aggressive pricing and selling into just 30 minutes of

a trading day. Moreover, ADM could exert this downward influence on the Chicago Benchmark Price

while limiting its losses to a comparatively small volume of physical ethanol trades during the MOC

window.

       51.     Third, the prices and settlement values of Chicago Ethanol Derivatives are tied to the

Chicago Benchmark Price. Settlement of the Chicago Ethanol (Platts) Future contract (the most

actively traded ethanol derivative) is “based on the arithmetic average of the high and low quotations

from Platts for [the Chicago Benchmark Price] for each business day that it is determined during the

contract month,” and the value of Chicago Ethanol (Platts) Average Price Options is in turn tied

directly to the settlement price of Chicago Ethanol (Platts) Future contracts. Trading prices for the

physically settled EH contract are likewise heavily influenced by and highly correlated to the key

Chicago Benchmark Price. This meant that ADM’s actions during the MOC window at the Argo

Terminal could directly influence the prices and settlement values of Chicago Ethanol Derivatives.

       52.     Fourth, unique features of Chicago Ethanol Derivatives allowed ADM to take outsized

short positions, while also being able to have an outsized downward influence on the Chicago

Benchmark Price with a relatively small number of aggressively priced daily trades of physical

ethanol—thus enabling ADM to effectively manage and offset the losses associated with those trades.

The unique features of Chicago Ethanol Derivatives also incentivized ADM to manipulate pricing and

trading activity during the MOC on every trading day during a contract month where ADM had a

large short position. This last component requires some elaboration.




                                                 15
                         2:19-cv-02240-CSB-EIL # 71              Page 20 of 53



        53.     The settlement format of the Chicago Ethanol (Platts) Futures contract makes it a

“diminishing balance contract” under CME Rules 559, 560, and 562, as interpreted by CME Group

Advisory RA1711-5 (August 11, 2017). “Diminishing balance contracts are specific futures contracts

whose front month position in any given contract month diminishes as the contract month progresses

toward expiration/month end for purposes of position limits….Diminishing balance contracts are

typically those where the final settlement price is equal to the arithmetic average of a determined

reference price for each business day that it is determined during the contract month.…”

        54.     Up to and including the February 2019 contract, the Chicago Ethanol (Platts) Futures

contract had a spot-month position limit of 1,000 (equivalent to 42,000,000 gallons of ethanol).

However, this spot-month position limit was only effective at the close of trading three business days

prior to the last day of trading of the contract. Until the close of trading three business days prior to

the last day of trading of the contract, there was no spot-month position limit – so long as a party was

below the 1,000 contract limit by that time, the party could take much larger positions in the contract

earlier in the month.

        55.     For non-diminishing-balance contracts, this would mean that a party taking huge

positions early in the spot month would have to unwind/close those positions before the close of

trading three business days prior to the last day of that month’s contract trading. Taking such a large

position carries the risk that potential counterparties will learn of the need to get below a position limit

and use that information as leverage to secure a better price for them/worse price for the party holding

the large position.

        56.     In a diminishing balance contract, however, this problem is avoided, as a trader’s

number of futures positions vis-à-vis the position limit decays by an amount equal to the party’s total

futures position divided by the number of trading day in that month. This reflects the amount of




                                                    16
                         2:19-cv-02240-CSB-EIL # 71          Page 21 of 53



contracts the party holds that were “locked in” by each day’s price, as each trading day’s price

settlement has that proportional impact on the final settlement value at the end of month.

       57.        Thus, in the CME’s example below, 2 a 6,600 futures position in the spot month of

October 2015 (with 22 trading days) diminishes or decays by 300 contracts each day (6,600/22), getting

under the 1,000 contract spot limit after trading on October 27, 2015 (as it transitions from 1,200 to

900 contracts):




       2
         CME Group Advisory Number RA1711-5 (August 11, 2017) at 5-6 (available at
https://www.cmegroup.com/content/dam/cmegroup/notices/market-
regulation/2017/08/RA1711-5.pdf).



                                                 17
                       2:19-cv-02240-CSB-EIL # 71            Page 22 of 53




       58.     The diminishing balance nature of the Chicago Ethanol (Platts) Futures contract could

be exploited by ADM, allowing it to take short positions in the spot month as large as 6,000-7,000

contracts, representing 50% or more of the open interest in the spot month (and 2-3 times ADM’s

total monthly ethanol production capacity). ADM could then let those large positions decay down

below applicable position limits as the month progressed.

       59.     Starting with the March 2019 contract, the CME changed the spot-month limit at the

close of trading three business days prior to the last day of trading to 500 (equivalent to 21,000,000

gallons of ethanol). CME has not, however, imposed any position limit for earlier in a trading month,

leaving ADM free to use the diminishing balance nature of the Chicago Ethanol (Platts) Future


                                                 18
                        2:19-cv-02240-CSB-EIL # 71             Page 23 of 53



contract to amass outsized short positions (albeit less outsized than before the changes) in the spot

month and let those positions decay downward below applicable position limits.

        60.     The final take-away from all of these features is that ADM could sell a comparatively

small amount of ethanol at aggressive prices during the MOC window in order to drive the Chicago

Benchmark Price down, while at the same time holding and benefitting from disproportionately larger

short positions in Chicago Ethanol Derivatives. The lower prices ADM received for physical ethanol

during the MOC window were almost certain to be exceeded by gains on much larger short derivatives

positions, particularly when repeated across all of the MOC windows within a month. And if market

fundamentals outside of ADM’s control drove ethanol prices in the spot month upward, ADM could

still limit its losses on derivatives shorts via downward manipulation, while at the same time offsetting

derivatives losses through higher margins on sales of physical ethanol.

        61.     As a more concrete illustration of the math behind ADM’s incentive to manipulate,

consider the following. The maximum number of ethanol lots ever sold during the daily half-hour

MOC window was 37 lots of 5,000 barrels of ethanol (on December 1, 2017), or the equivalent of just

185 Chicago Ethanol (Platts) Futures contracts (which each represent 1,000 barrels). During the

Relevant Period, ADM frequently had short positions in the spot month approaching or exceeding

7,000 Chicago Ethanol (Platts) Futures contracts, the equivalent of 350 contracts per MOC window

day (7,000 contracts / 20 trading days in typical month = 350). So long as ADM’s sales in the MOC

window each trading day in the month did not exceed nearly twice the maximum amount of sales that

had ever occurred during the MOC window (and far fewer than 37 lots were sold during most MOC

windows), ADM would profit from manipulation.

5.      The mechanics of ADM’s manipulation

        62.     Ray Bradbury and Adam Kuffel saw the vulnerabilities described above and decided

to capitalize on them. In its simplest form, ADM’s scheme consisted of two steps that it repeated over


                                                   19
                         2:19-cv-02240-CSB-EIL # 71           Page 24 of 53



and over each month starting in November 2017 and continuing throughout the Relevant Period.

First, ADM placed huge bets in Chicago Ethanol Derivatives in each spot month that the price of

ethanol would decrease (a “short position”). Second, during the spot month, ADM drove down the

price of ethanol during the MOC window to ensure that its short bets paid off.

       63.       ADM accomplished the downward manipulation of the Chicago Benchmark Price via

practices that were contrary to ADM’s non-manipulation economic interest and to MOC pricing

customs. December 1, 2017 offers a representative example of ADM’s strategy with respect to the

MOC window at the Argo Terminal during the Relevant Period.

       64.       On December 1, 2017, rather than acting as a typical seller by engaging in a back-and-

forth with Argo ethanol buyers, ADM began “hitting” low bids as soon as MOC trading began. Once

the clock struck 1 p.m., ADM hit a low bid that AOT (who also traded physical ethanol at the Argo

facility) posted prior to opening. Once that sale was executed, AOT posted another low bid that ADM

immediately matched. This process continued throughout the MOC window on December 1, 2017

(when ADM’s aggressive hitting of the bid set a then-record for most sales within the MOC window),

and indeed was repeated during other MOC windows in the Relevant Period.

       65.       Hitting bids at the opening of the MOC window (or aggressively hitting the bid in

general) has no rational economic basis other than manipulating downward the price of ethanol at the

Argo Terminal.

       66.       As a seller of ethanol, ADM had a primary interest in selling ethanol at the highest

price possible without losing sales to competitors. By hitting bids immediately or aggressively, ADM

gave buyers little opportunity to adjust their bids on ethanol during the MOC window upward. ADM

also undercut offers of competing sellers in the MOC window by more than was necessary to secure

a given sale of ethanol within the MOC window. As a result, ADM lost money—specifically, the




                                                  20
                        2:19-cv-02240-CSB-EIL # 71             Page 25 of 53



money it would have received for physical ethanol sales executed at higher prices that would have

resulted from normal price negotiation in the MOC window.

         67.   ADM’s practice of aggressively “hitting the bid” and undercutting the current best

offer by more than was necessary during the MOC window can be seen in the daily activity reported

by Platts. As mentioned earlier, Platts collects data on bids, offers, and trades at the Argo Terminal

that occur during the MOC window each trading day. An example of the data collected and reported

by Platts from the Argo Terminal is seen from the August 3, 2018 Biofuelscan report reproduced

below.




         68.   This excerpted report shows ADM “hitting the bid” as the seller in all 5 trades that

occurred during that day’s MOC window at $1.4450 per gallon – dropping below its own outstanding

offer of $1.4475 per gallon and the best outstanding offer by Vitol at $1.4455 per gallon. Rather than

incentivizing Shell and Gunvor to “lift the offer” and come up to Vitol’s (or even ADM’s) higher offer

prices, ADM decided to leapfrog Vitol in order to “hit the bids” of the two potential buyers at $1.4450,

even though they were likely willing to pay more. This can be analogized to a negotiation where two

                                                  21
                        2:19-cv-02240-CSB-EIL # 71             Page 26 of 53



parties make opening demands/offers in anticipation of meeting somewhere in the middle, but one

party then simply decides to accept the other party’s lowball opening offer that both parties should

understand to be simply a starting position rather than a reflection of true willingness to pay. By

engaging in a more typical MOC window negotiation process, rather than “hitting the bid” on all five

trades, ADM (acting in an economically rational way, without manipulation factored in) might have

raised the price on some or even all of the 5 lots it sold to a level greater than $1.4450 (perhaps as

high as $1.4455 or higher).

       69.     This data also shows the impact that ADM’s “hitting of the bid” had on the Platts

Chicago Benchmark Price for this day. On August 3, 2018, that price was $1.44525 per gallon, a value

reflective of the 5 trades at $1.4450 per gallon and the 2.5 points above the outstanding bid ($1.4450

per gallon by multiple buyers) and 2.5 points below the outstanding offer ($1.4455 per gallon by Vitol)

during the MOC. This price would have been higher had buyers in the MOC window been forced to

“lift the offer” to the $1.4455 per gallon price quoted by Vitol, rather than by ADM hitting the lower

$1.4450 per gallon bid on the 5 consummated trades.

       70.     Starting in November 2017 and continuing throughout the Relevant Period, ADM has

repeatedly engaged in this practice of aggressively hitting the lower-priced bids of ethanol buyers at

Argo during the MOC window. ADM has also consistently shown aggressively priced offers so as to

either be the lowest seller offer during the MOC window, or to force a competitor to make an even

more aggressive offer in order to offload their ethanol inventory at Argo. Both types of practices were

intended to artificially depress the Chicago Benchmark Price calculated during the MOC window and

have in fact resulted in artificially depressed Chicago Benchmark Prices on all or virtually all trading

days during the Relevant Period.




                                                  22
                       2:19-cv-02240-CSB-EIL # 71            Page 27 of 53



6.     Evidence indicating that ADM engaged in manipulation

       71.     Ample evidence indicates that ADM has in fact manipulated both the Chicago

Benchmark Price and the values of Chicago Ethanol Derivatives during the Relevant Period.

       72.     In 2016 and 2017, the falling price of ethanol in the U.S. was squeezing or eliminating

the profit margins of ethanol producers, causing them to idle plants or consider exiting the business

altogether. Indeed, ADM attempted to sell three of its dry mill ethanol facilities (in Columbus,

Nebraska; Cedar Rapids, Iowa; and Peoria, Illinois) beginning in 2016, but it did not obtain adequate

bids to justify their sale. Nevertheless, until November 2017, ADM had consistently been one of the

largest buyers of ethanol at the Argo Terminal, including during the price-setting MOC window.

       73.     Starting shortly before November 2017 and continuing thereafter, under the direction

of Ray Bradbury and Adam Kuffel, ADM began to amass huge short positions in Chicago Ethanol

Derivatives. These huge positions represented a significant departure from ADM’s previous hedging

activities and bore no rational relationship to hedging ADM’s exposure to physical ethanol sales. In

various months during the Relevant Period, ADM acquired as many as 6,000-7,000 Chicago Ethanol

(Platts) Futures contracts within the spot month – positions that were over twice as large as ADM’s

monthly production capacity, and represented 50% or more of the open interest in the relevant

contract month.

       74.     Also starting in November 2017 and continuing thereafter, ADM suddenly shifted

from being one of the largest buyers of ethanol at Argo, including during the MOC window, to being

one of the largest sellers—even as ethanol prices continued to decline. By 2018, ADM accounted for

roughly 70% of all ethanol sold at the terminal, and roughly 90% of sales during the price-setting

MOC window. In the month of November 2018, ADM sold 95% of the ethanol lots that traded

during the price-setting MOC window.




                                                 23
2:19-cv-02240-CSB-EIL # 71   Page 28 of 53
                        2:19-cv-02240-CSB-EIL # 71             Page 29 of 53




                                                Monthly       Settlement
                                 Month          Volume          Price
                                 June-19         96,843         1.5448
                                 July-19         96,231         1.4953


        78.     An economically rational actor “buys low and sells high.” Yet ADM displayed the

exact opposite approach – it was a buyer at the Argo Terminal when prices and margins were higher

(pre-November 2017), and shifted toward becoming a massive seller (and remained one) right as prices

and margins declined, including in December 2018 when the Chicago Benchmark Price hit 15-year

lows. This is strong evidence both of ADM having actually engaged in manipulation and of its

manipulation having achieved the desired price-depressing effect.

        79.     ADM’s aggressive selling of ethanol during the MOC window is also economically

irrational in the context of its own ethanol purchases at the Argo Terminal during the Relevant Period.

In an effort to drive down the Chicago Benchmark Price, ADM frequently sold more ethanol during

the MOC window than it could physically deliver. As a result, ADM was forced to buy ethanol at the

Argo Terminal to meet its contracted obligations. ADM routinely did so toward the end of the trading

month, at prices that were higher than the prices it had sold ethanol for earlier in the month. This was

another example of ADM selling low and buying high.

        80.     Notably, from December 1, 2017 to at least March 29, 2019, ADM never bought a

single lot of ethanol at the Argo Terminal in the price-setting MOC window. But the MOC window

is likely where ADM would have found the most competitive price thanks to the public and ostensibly

competitive bidding process that was supposed to take place in those 30 minutes. Instead, ADM made

all of its physical ethanol purchases outside of the MOC window, thereby avoiding having its own

purchases increase the Chicago Benchmark Price and harm ADM’s ethanol derivatives positions.

        81.     As further evidence of ADM’s manipulation, pricing data from the Relevant Period

demonstrates that ADM could have received significantly higher prices and profits for its ethanol at

                                                  25
                        2:19-cv-02240-CSB-EIL # 71             Page 30 of 53



other terminals or directly from other potential buyers, even after factoring in differences in

transportation costs.

        82.     For example, on August 3, 2018—when ADM was the seller in all five MOC trades

of ethanol at the Argo Terminal for $1.4450 per gallon—Platts’ Biofuelscan report indicated that

prices for ethanol at terminals in New York Harbor and Houston were nearly 11-12 cents per gallon

higher than at the Argo Terminal:




        83.     This snapshot is consistent with Bloomberg data on reported prices at Argo

(ETHNCHIC Index), New York Harbor (ETHNNYPR Index), Gulf Coast (ETHNUSGC Index),

and the West Coast (ETHNWCPR Index) during the Relevant Period. That data shows that on

average, prices at these other terminals were 10.4 to 22.1 cents higher per gallon than at the Argo

Terminal.

        84.     An analysis of Bloomberg pricing data also supports the inference that ADM began

its manipulation scheme on or around November 2017. In the 17 months between June 1, 2016 and

October 31, 2017, the average differential in price between the Argo Terminal and the other three

terminals was roughly 4.9-15.5 cents per gallon. This means that, on average, from June 1, 2016 to

October 31, 2017, an ethanol producer could have received between 4.9 and 15.5 cents more by selling

their ethanol at New York Harbor/Gulf Coast/West Coast than at Argo (with 4.9 cents representing

the additional price at the terminal closest in price to Argo, and 15.5 cents representing the additional

price at the terminal highest in price compared to Argo).



                                                   26
                        2:19-cv-02240-CSB-EIL # 71             Page 31 of 53



       85.     The existence of some persistent price differential between Argo and these other

terminals is to be expected. It is easier and cheaper to transport ethanol to the Argo Terminal (via

barge, railcar, or truck) than to these other major terminals because ethanol is predominantly produced

in the Midwest. The persistent differential between the Argo Terminal and the other terminals thus

roughly reflected the increased transport costs (and the risk to price changes during transit) involved

in shipping ethanol to these other terminals.

       86.     But beginning in November 2017 and continuing through at least March 30, 2019, the

pre-existing differential suddenly and persistently increased to between 10.4 and 22.1 cents per gallon.

There was no corresponding sudden and persistent increase in transport costs that could explain the

increase of this inter-terminal price differential. Accordingly, it is reasonable to infer that, from

November 2017 through the remainder of the Relevant Period, the Argo Terminal price has been

artificially depressed by at least 5.5 to 6.6 cents per gallon, on average. An econometric analysis will

establish that it was ADM’s manipulation that caused this sudden and persistent increase in the inter-

terminal price differential, as opposed to other factors. The table below provides some data-points on

the differential pre- and post-November 2017.




                                                  27
                       2:19-cv-02240-CSB-EIL # 71            Page 32 of 53




                               Pre-Manipulation                      Manipulation Period
                         June 1, 2016-October 31, 2017        November 1, 2017 – March 31, 2019
Difference in Price      4.94 cents per gallon (average)         15.48 cents per gallon (average)
Per Gallon for
Ethanol Between            5 cents per gallon (median)           15.5 cents per gallon (median)
the Argo Terminal     10 cents per gallon (maximum – July       22 cents per gallon (maximum –
and the Terminal                    21, 2017)                          October 9, 2017)
with the Next-
Lowest Price
Difference in Price      10.44 cents per gallon (average)        22.09 cents per gallon (average)
Per Gallon for
Ethanol Between           10 cents per gallon (median)            21 cents per gallon (median)
the Argo Terminal       18.5 cents per gallon (maximum –       43.75 cents per gallon (maximum –
and the Terminal                 March 27, 2019)                        August 21, 2018)
with the Highest
Price


       87.     To put it another way, assuming that the 4.9 to 15.5 cents per gallon differential from

June 1, 2016 to October 31, 2017 represents the average additional transport costs to ship to these

other terminals, and those costs did not increase, then ADM could have sold its ethanol for 5.5 to 6.6

cents per gallon more at these other terminals than it received at the Argo Terminal (even after

factoring in transport costs) during the Relevant Period after November 1, 2017.

       88.     Indeed, while the “average” differential between the Argo price and the terminal with

the next-lowest price between June 1, 2016 and October 31, 2017 had been 4.9 cents per gallon, the

same differential never fell below that amount after November 1, 2017. The average monthly

differential between the Argo Terminal price and the prices at the other major terminals thus

persistently increased after November 2017 on an ongoing basis as a result of ADM’s manipulation

scheme.




                                                 28
                        2:19-cv-02240-CSB-EIL # 71           Page 33 of 53




       89.     On August 3, 2018—the day identified above where ADM was the seller in all five

trades during the Argo Terminal MOC period for $1.4450 per gallon—ADM could have received

$1.55 per gallon at New York Harbor and Gulf Coast terminals, or even $1.7450 per gallon (30 cents

per gallon higher) at West Coast terminals.

       90.     Had ADM been acting in an economically rational manner and not engaging in

intentional manipulation, it would have sought the highest available price (factoring in the costs of

transport) for its physical ethanol sales. During the Relevant Period, the highest available price was

not at the Argo Terminal during the MOC window, but rather at other terminals such as New York

Harbor, Gulf Coast, and West Coast as the data above demonstrates, or from other non-terminal

buyers in the market.




                                                 29
                        2:19-cv-02240-CSB-EIL # 71             Page 34 of 53



        91.     The reactions of other sophisticated participants in the ethanol derivatives market to

the anomalous pricing coming out of the Argo Terminal post-November 2017 also provides strong

evidence of ADM’s manipulation scheme. For example, in the spring of 2018, at least one ethanol

derivatives trader that suspected manipulation by ADM brought those suspicions to the CME. The

CME then requested trading records from ADM. Despite the months-long manipulation, ADM

provided a limited production of only a few days’ trading records. Due to the informal and incomplete

nature of the investigation, ADM was apparently able to hoodwink the CME into believing that its

manipulative trading activity was a response to unrelated railroad logistics.

        92.     Subsequently, various news stories and industry chatter indicated that some ethanol

market participants suspected that ADM was accumulating large short positions in Chicago Ethanol

Derivatives while engaging in unprecedented and irrational selling activity during the MOC window.

        93.     For instance, on September 12, 2018, Reuters journalist Jarrett Renshaw reported and

tweeted that ADM “ramps up ethanol sales in Chicago, irking rivals,” noting that ADM had

“accounted for roughly 61 percent of the 9.5 million ethanol barrels sold at [the Argo Terminal]

between November [2017] and August [2018],” and that “heavy selling by ADM has led traders who

have lost money on the slumping ethanol market to complain to S&P Global Platts.” 3

        94.     Renshaw also reported on the same day that “[o]n the Chicago Board of Trade, ADM

registered all 579 ethanol contracts [the CME’s Ethanol Futures Contract, EH] for delivery as of




        3
          https://twitter.com/JarrettRenshaw/status/1039971701763829761;
https://twitter.com/JarrettRenshaw/status/1039971344077795328;
https://www.reuters.com/article/us-usa-ethanol-adm/commodities-giant-adm-ramps-up-ethanol-
sales-in-chicago-irking-rivals-idUSKCN1LS303

                                                   30
                        2:19-cv-02240-CSB-EIL # 71            Page 35 of 53



Tuesday, each contract representing 29,000 gallons—or enough for about one rail tanker car—the

most in the history of the contract, according to CME Group data.” 4

       95.     ADM’s anomalous pricing and trading behavior at the Argo Terminal after November

2017 led various market participants to complain to Platts about the potential manipulation of the

Chicago Benchmark Price. In response to those complaints, Platts paid for and hosted a July 2018

meeting at its offices located at 111 Bagby St. in Houston, Texas, and invited major ethanol producers,

brokers, and other stakeholders. Among the approximately 40 participants in the July 2018 meeting

were Adam Kuffel of ADM; Sophie Byron and Ian Dudden of Platts; and representatives from Shell,

Trafigura, Vitol, CCI, Biourja, Eco-Energy, Green Plains, POET, Mercuria, and Marquis Energy. The

CME also sent a senior official – Vish Subramanian, CME Group’s Director of Energy Products – to

attend the July 2018 meeting.

       96.      At the meeting, Platts solicited comments from attendees on its methodology for

calculating the Chicago Benchmark Price during the MOC window, whether any changes should be

implemented the methodology, and if so, why. In response, some participants pointed to ADM’s

aggressive selling and hitting the bid during the MOC window as evidence that the benchmark price

could be unduly influenced by an aggressive seller.

       97.     ADM’s representative Adam Kuffel did not directly address the implication that ADM

might be having an outsized impact on the Chicago Benchmark Price. Kuffel instead voiced ADM’s

opposition to an effort by some participants to decrease the ITT deliverable time for ethanol for the

MOC window from the current 5 to 15 days forward to just 2 to 10 days forward. Notably, a reduction

in the ITT deliverable time would constrain ADM’s ability to manipulate the MOC window through



       4
          https://twitter.com/JarrettRenshaw/status/1039973948451168256;
https://www.reuters.com/article/us-usa-ethanol-adm/commodities-giant-adm-ramps-up-ethanol-
sales-in-chicago-irking-rivals-idUSKCN1LS303

                                                  31
                        2:19-cv-02240-CSB-EIL # 71           Page 36 of 53



aggressive selling of ethanol beyond what ADM could physically deliver. Specifically, ADM would

have fewer days to find and buy ethanol outside the MOC window to satisfy all of its delivery

obligations.

        98.     At the end of the meeting, Platts promised to take recommendations from all

participants into account, but also indicated that it would not be able to change anything before the

beginning of 2019.

        99.     Realizing that the Platts methodology was not being changed, Platts’ competitor Argus

Media saw an opportunity to lobby ethanol stakeholders and the CME to create an alternative to the

susceptible-to-manipulation Platts window, based on either an average price throughout the whole

day of transactions at the Argo Terminal, or using the so-called “Rule 11” calculation of prices at a

railway switch near Chicago where buyers take railcars from sellers and return them after emptying.

        100.    Argus invited the CME and other ethanol market participants to a meeting in

November 2018 at a hotel in Houston to discuss whether there was demand for a new ethanol

derivative product that could generate sufficient liquidity and could not be manipulated by ADM.

Argus specifically did not invite ADM to this meeting.

        101.    Participants at this meeting included representatives from Trafigura, Eco-Energy,

Green Plains, POET, CCI, Mercuria, and Biourja. The CME again sent Vish Subramanian to attend

on its behalf. Despite not being invited, Adam Kuffel of ADM nonetheless attended the November

2018 meeting.

        102.    At this meeting, Kuffel expressed his opinion that the market was functioning

effectively and that ADM saw no reason to change the status quo. Jordan Fife of Biourja asked Kuffel

why, if ADM thought the ethanol market was healthy, it brought in railcars to the Argo Terminal

against “arbs” (i.e. at lower prices than they could have received via arbitrage at other terminals or

from other buyers) in April/May 2018.

                                                 32
                         2:19-cv-02240-CSB-EIL # 71            Page 37 of 53



        103.     Kuffel responded that he was “not at liberty to discuss ADM’s strategies in this venue”

– a response that did not offer any explanation for ADM’s otherwise irrational sale practices at the

Argo Terminal.

7.      ADM’s senior executives knew about the manipulation scheme

        104.     The manipulation scheme carried out by Ray Bradbury and Adam Kuffel was not the

product of two rogue employees in ADM’s ethanol division. The scheme was implemented with the

knowledge of senior ADM officials, who were aware that the ethanol division was earning outsized

profits from large short positions in Chicago Ethanol Derivatives as a result of ADM’s aggressive

selling activity during the MOC window at the Argo Terminal.

        105.     The ethanol division at ADM routinely generated reports on its operations and its

profits/losses for senior ADM officials, who in turn aggregated the reports into company financial

reports for disclosure to ADM’s investors. Through these reports, senior ADM officials were kept

updated on the ethanol division’s performance and were aware that the division was generating

outsized trading profits despite historically low ethanol margins.

        106.     Indeed, senior ADM officials publicly acknowledged the success of the manipulation

scheme, though they couched it in euphemism. In an ADM earnings call on November 6, 2018

reporting on the third quarter of 2018 – a time of extremely low ethanol margins during which ADM

was aggressively manipulating the Chicago Benchmark Price downward – ADM Executive Vice

President and Chief Financial Officer Ray Guy Young reported (discussing the slide below) that

ADM’s bioproducts team (which included the ethanol group) “did a good job managing risk in [an]

extremely weak ethanol industry margin environment.” ADM’s 10-Q from the third quarter of 2018

reported bioproducts had earned a $43 million operating profit, even as ADM’s ethanol producer

competitors were suffering losses as a result of this “extremely weak ethanol industry margin

environment.”


                                                   33
                        2:19-cv-02240-CSB-EIL # 71             Page 38 of 53




       107.     ADM’s 2018 10-K filing likewise implicitly acknowledged the success of the

manipulation scheme. For instance, ADM stated that for 2018 compared to 2017, “[b]ioproducts

results were down as near record industry fuel ethanol inventories pressured margins and production

issues in the Decatur, IL corn complex increased costs, partially offset by effective ethanol risk

management.” 5 In the same filing, discussing 2017 performance compared to 2016, ADM noted that

“[b]ioproducts profit increased due to higher trading results partially offset by slightly lower ethanol

margins.”

       108.     On information and belief, the “effective ethanol risk management” and “higher

trading results” in 2017 and 2018 referred to in ADM’s 2018 10-K refer to the manipulative scheme

discussed in this complaint, and reflect the fact that senior ADM officials such as those involved in

preparing ADM’s annual report were made aware by Ray Bradbury and Adam Kuffel of the

manipulative scheme and its impact on the bioproducts division’s profit.




       5
           ADM 2018 Form 10-K (filed Feb. 19, 2019) at 33.

                                                  34
                       2:19-cv-02240-CSB-EIL # 71          Page 39 of 53



8.     Plaintiffs were damaged by ADM’s manipulation

       109.    During the Relevant Period, both AOT and Maize were frequent traders in Chicago

Ethanol Derivatives such as Chicago Ethanol (Platts) Futures (CME symbol: CU) and Chicago

Ethanol (Platts) Average Price Options (CME symbol: CVR), and suffered actual damages as a result

of ADM’s downward manipulation of the Chicago Benchmark Price. The table immediately below

shows the unique contract months for both the CU and CVR instruments that each Plaintiff transacted

in during the Relevant Period.

                   Contract
                   Month                AOT                      Maize
                                     CU    CVR              CU           CVR

                   Nov-2017           Y                      Y            Y
                   Dec-2017           Y          Y           Y            Y
                   Jan-2018           Y                      Y
                   Feb-2018           Y                      Y
                   Mar-2018           Y
                   Apr-2018           Y                      Y
                   May-2018           Y                      Y
                   Jun-2018           Y                      Y
                   Jul-2018           Y                      Y
                   Aug-2018           Y                      Y
                   Sep-2018           Y                      Y
                   Oct-2018           Y                      Y
                   Nov-2018           Y                      Y
                   Dec-2018           Y                      Y
                   Jan-2019           Y
                   Feb-2019
                   Mar-2019           Y                      Y            Y
                   Apr-2019           Y                      Y            Y
                   May-2019           Y                      Y            Y
                   Jun-2019                                  Y            Y
                   Jul-2019                                  Y            Y
                   Aug-2019                                  Y            Y
                   Sep-2019                                  Y            Y




                                                35
                       2:19-cv-02240-CSB-EIL # 71            Page 40 of 53



       110.    Because ADM’s manipulation was designed to artificially lower the Chicago

Benchmark Price during every MOC window in the settlement month corresponding to each contract

month, traders of CU contracts would most immediately suffer actual damages to long positions that

they held in a CU spot month contract at the beginning of that spot month.

       111.    As seen below, during the Relevant Period, Plaintiff AOT entered the spot month with

a long position in the spot month CU contract during eight separate months, and in total held a net

long position entering spot months across the Relevant Period—positions that would have been

damaged by ADM’s manipulative scheme:



              Spot Month Contract                    AOT’s Position in Chicago Ethanol (Platts)
                                                      Futures (CU) Entering That Spot Month 6
                November 2017                                           -420
                December 2017                                          3,123
                  January 2018                                             0
                 February 2018                                          -116
                   March 2018                                           -315
                   April 2018                                            224
                    May 2018                                            -286
                    June 2018                                           -138
                    July 2018                                            35
                  August 2018                                            75
                September 2018                                           35
                 October 2018                                            30
                November 2018                                            30
                December 2018                                            30
                  January 2019                                             0
                 February 2019                                             0
                   March 2019                                              0
                   April 2019                                            -20
                    May 2019                                              -5
                     TOTAL                                             2,282

       6
          Positions reflect AOT’s net position in Chicago Ethanol (Platts) Futures contracts in the
contract month at the end of trading on the last trading day of the month preceding that contract
month, with negative numbers indicating a short position and positive numbers indicating a long
position. Thus, for the December 2017 contract, AOT’s position at the close of trading on
November 30, 2017 (the last day of trading before the beginning of the December 2017 spot month)
was 3,123 contracts long.
                                                36
                        2:19-cv-02240-CSB-EIL # 71           Page 41 of 53




       112.    As noted above in paragraph 38, a 1-cent per gallon change to the Chicago Benchmark

Price impacts each CU contract by $420, and (per paragraphs 86-87) ADM’s manipulation artificially

reduced the Chicago Benchmark Price by at least 5.5-6.6 cents per gallon on average throughout the

Relevant Period.

       113.    Using these estimates and inputs, AOT’s long positions (totaling a net of 2,282

contracts across the Relevant Period) entering spot months in the CU contract alone may have

suffered actual damages of at least $5,271,420 (representing a 5.5 cents per gallon reduction) to

$6,325,704 (representing a 6.6 cents per gallon reduction) as a result of ADM’s downward

manipulation of the Chicago Benchmark Price.

       114.    As an active trader in CU contracts, however, AOT’s actual damages as a result of

ADM’s manipulative scheme would not be limited to harm to their long positions entering a spot

month. Within a spot month, as AOT bought and sold specific CU contracts, AOT incurred additional

damages as a result of its intra-spot month trading at artificial prices caused by ADM’s manipulation,

and as a result of ADM’s manipulation later within the spot month affecting the settlement of

positions taken earlier within that month.

       115.    For instance, within December 2017, AOT bought (and thus took a long position) a

net 836 CU contracts between December 1-December 13, 2017. Then, from December 14-18, 2017,

AOT sold (went short) 490 CU contracts.

       116.    As discussed in paragraphs 64-70 above, in December 2017 ADM aggressively “hit

the bid” during the MOC window at the Argo Terminal, resulting in ongoing downward manipulation

of the Chicago Benchmark Price during and continuing throughout the month.

       117.    AOT’s trading in the December 2017 CU contract within December 2017 thus

resulted in additional losses. The 836 CU contracts that AOT bought (went long on) from December
                                                 37
                       2:19-cv-02240-CSB-EIL # 71            Page 42 of 53



1-13, 2017 were all purchased at prices above the $1.2965 per gallon settlement value of the December

2017 contract – a settlement value that was the result of ADM’s successful downward manipulation

throughout the month. AOT suffered losses on these transactions, as manipulation later in the month

after these contracts were bought decreased their settlement value.

       118.    Similarly, 390 of the 490 CU contracts that AOT sold (went short on) from December

14-18, 2017 were sold at prices below the $1.2965 per gallon settlement value of the December 2017

contract. For those contracts, AOT sold at an artificially lower price than they would have been able

to sell absent ADM’s manipulation earlier in the month, and thus incurred additional actual losses on

those contracts.

       119.    Similar patterns to this—AOT buying/going long on CU contracts early within a

contract month, and/or selling/going short on CU contracts later within a contract month—were

repeated in contract months throughout the Relevant Period. In each instance, AOT’s intra-month

trading in CU contracts resulted in AOT incurring additional losses due to ADM’s ongoing downward

manipulation of the Chicago Benchmark Price throughout that contract month.

       120.    Though Plaintiff Maize did not typically carry large net positions entering into a spot

month, it frequently traded ethanol derivatives contracts in the months leading up to, as well as

throughout, the spot month. For example, the table below shows, for each CU contract month during

the Relevant Period, the number of CU contracts that Maize purchased (took “long” positions with)

either before or during the spot month.


                               Contract Month         CU Purchases


                               Nov-2017                       145
                               Dec-2017                       155
                               Jan-2018                       20
                               Feb-2018                       30

                                                 38
                       2:19-cv-02240-CSB-EIL # 71            Page 43 of 53




                               Mar-2018                        0
                               Apr-2018                       10
                               May-2018                       50
                               Jun-2018                       30
                               Jul-2018                       30
                               Aug-2018                       35
                               Sep-2018                       35
                               Oct-2018                       20
                               Nov-2018                       20
                               Dec-2018                       25
                               Jan-2019                        0
                               Feb-2019                        0
                               Mar-2019                       15
                               Apr-2019                       35
                               May-2019                       210
                               Jun-2019                       304
                               Jul-2019                       465
                               Aug-2019                       775



       121.    For reasons explained above, ADM’s downward manipulation caused Maize to suffer

actual damages on many, if not most, of these long positions because subsequent to the trades being

placed, the settlement or market price of the futures contracts artificially decreased as a result of

ADM’s selling at Argo during the MOC window. For example, on December 14, 2017, Maize

purchased 10 December 2017 CU contracts at a price of $1.31, the value of which decreased as a result

of ADM’s subsequent downward manipulation. ADM’s manipulation resulted in a $1.2965 per gallon

settlement value of the December 2017 CU contract, causing Maize to suffer actual damages on the

December 14, 2017 trade.

       122.    Maize was also damaged on certain of its short CU positions throughout the Relevant

Period. As an example, Maize sold (went short) at least 328 September 2019 CU contracts. Maize took

these positions at a time that ADM’s manipulation had already artificially suppressed the Chicago

Benchmark Price, and thus the price of the September 2019 CU contract. As that contract priced out


                                                 39
                        2:19-cv-02240-CSB-EIL # 71             Page 44 of 53



in the month of September, most of which followed the initial filing of this lawsuit on September 4,

ADM’s manipulation of the Chicago Benchmark Price subsided, causing the September 2019 CU

price to rise towards the market price that would have prevailed but for ADM’s manipulation.

       123.     To illustrate, on August 28, 2019, Maize sold 40 September 2019 CU contracts at a

price of $1.35. On the same day, the Chicago Benchmark Price was $1.35, which was artificially low

due to ADM’s conduct at Argo described herein. In the second week of September 2019, however,

ethanol prices at Argo began to quickly rise as ADM took its “foot off the gas” in the immediate wake

of this lawsuit being made public. Over the next three weeks, the Chicago Benchmark Price increased

by more than 30 cents per gallon, reaching the level of $1.66 per gallon on September 30. Accordingly,

the settlement value of the September 2019 CU contract also increased, to $1.3850. As a result of

selling 40 September 2019 CU contracts at artificially low prices, therefore, Maize suffered actual

damages on this short CU position when the market began to recover from ADM’s downward

manipulation.

9.     The proposed Class that Plaintiffs seek to represent

       124.     Plaintiffs seek to represent and certify the following Class under Federal Rule of Civil

Procedure 23 (b)(3):

       All persons who traded in or settled positions in Chicago Ethanol (Platts) Futures
       (CME symbol: CU), Chicago Ethanol (Platts) Average Price Options (CME symbol:
       CVR), or the CME’s Ethanol Futures Contracts (CME symbol: EH) in contract
       months starting with November 2017 and continuing through September 2019, and
       were damaged as a result of the decrease in the Chicago Ethanol (Terminal) price
       caused by ADM’s trading activity at the Argo Terminal. 7

       125.     Excluded from the Class are: ADM; the officers, directors, or employees of ADM; any

entity in which ADM has a controlling interest; any affiliate, legal representative, heir, or assign of


       7
         Plaintiffs reserve the right to narrow or otherwise amend this Class definition before they
file a motion for class certification, including based on discovery obtained from ADM or non-
parties.

                                                  40
                        2:19-cv-02240-CSB-EIL # 71             Page 45 of 53



ADM and any person acting on their behalf. Also excluded from the Class are any judicial officers

presiding over this action and the members of their immediate families and judicial staff, as well as

any juror assigned to this action.

        126.    The Class is readily ascertainable based on records and transaction data in the

possession of CME.

        127.    There are potentially hundreds if not thousands of geographically dispersed Class

members, making joinder impracticable.

        128.    Plaintiffs’ claims are typical of the claims of Class members. Plaintiffs and other Class

members sustained damages arising out of ADM’s manipulation in violation of the CEA. The damages

and injuries of each member of the Class were directly caused by ADM’s wrongful conduct. ADM’s

defenses with respect to Plaintiffs’ claims, if any, are typical of defenses to the claims of all Class

members.

        129.    There are questions of law and fact common to the Class, including, but not limited

to, the following:

        •   whether ADM manipulated Chicago Benchmark Prices or the prices of Chicago Ethanol
            Derivatives;

        •   whether ADM’s conduct constitutes manipulation under the CEA;

        •   whether ADM’s conduct was willful and intentional;

        •   the appropriate Class-wide measure of damages, including whether Class members are
            entitled to additional punitive or exemplary damages equal to two times the amount of
            their actual damages under the CEA; and

        •   any other appropriate relief for the Class.

        130.    These common questions of law and fact predominate over any questions affecting

only individual Class members.




                                                   41
                         2:19-cv-02240-CSB-EIL # 71            Page 46 of 53



        131.    Plaintiffs will fairly and adequately protect the interests of Class members. Plaintiffs’

interests are aligned with, and not antagonistic to, those of the other members of the Class, and they

have retained counsel competent and experienced in the prosecution of class actions and financial

litigation to represent it and the Class.

        132.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. The prosecution of separate actions by individual members of the

Class would impose heavy burdens on the courts, ADM, and relevant non-parties and would create a

risk of inconsistent or varying adjudications. A class action, on the other hand, would achieve

substantial economies of time, effort, and expense and would assure uniformity of decision as to

persons similarly situated without sacrificing procedural fairness or bringing about other undesirable

results. Absent a class action, it would not be feasible for the vast majority of Class members to seek

redress for the violations of law alleged herein.

                                        CLAIMS FOR RELIEF

                                         CLAIM ONE
                       Manipulation in Violation of the Commodity Exchange Act

        133.    Plaintiffs repeat and incorporate by reference each of the foregoing allegations of this

complaint.

        134.    ADM specifically intended to and did manipulate the prices of the following

commodities and futures in violation of the CEA, 7 U.S.C. § 1 et seq.: (1) ethanol sold at the Argo

Terminal; (2) the Chicago Ethanol (Terminal) price calculated based on trading activity during the

MOC window at the Argo Terminal; (3) the Chicago Ethanol (Platts) Future (CU) traded on NYMEX;

(4) the Chicago Ethanol (Platts) Average Price Options Contract (CVR) traded on NYMEX; and (5)

the Ethanol Futures Contracts (EH) traded on CBOT.

        135.    ADM possessed the ability to influence the Chicago Ethanol (Terminal) price (and

thus the settlement/price of the aforementioned Chicago Ethanol Derivatives contracts linked to that
                                                    42
                         2:19-cv-02240-CSB-EIL # 71              Page 47 of 53



price). ADM successfully created artificial Chicago Ethanol (Terminal) prices by selling ethanol during

the price-setting MOC window at prices that were below what ADM could have received at other

available terminals or in privately negotiated sales, below what ADM could have realized by negotiating

during the MOC window, and at times below ADM’s own variable costs of production. ADM did so

in order to benefit positions ADM had taken in the aforementioned Chicago Ethanol Derivatives that

were priced/settled based on the Chicago Ethanol (Terminal) price.

        136.    ADM’s manipulative conduct and trading activity alleged herein constituted

manipulation of the Chicago Ethanol (Terminal) price used to settle/price the aforementioned

Chicago Ethanol Derivatives between November 2017 and September 2019, in violation of the CEA,

7 U.S.C. §§ 9(1), 9(3), 13(a)(2), and 25(a), as well as 17 C.F.R. § 180.2.

        137.    As a direct result of ADM’s unlawful conduct, Plaintiffs and Class members suffered

actual damages and injury in fact due to losses they incurred when trading in the aforementioned

Chicago Ethanol Derivatives linked to the Chicago Ethanol (Terminal) price at artificial prices

between November 2017 and September 2019, to which Plaintiffs and Class members would not have

been subject but for ADM’s unlawful conduct alleged herein.

        138.    Plaintiffs and Class members were further legally injured and suffered injury in fact

when they transacted in the aforementioned Chicago Ethanol Derivatives linked to the Chicago

Ethanol (Terminal) price between November 2017 and September 2019 in an artificial and

manipulated market with the artificial prices created by ADM.

        139.    Because ADM’s conduct was willful and intentional, Plaintiffs and Class members are

entitled to additional punitive or exemplary damages equal to no more than two times their actual

damages for the violations of the CEA alleged herein.

                                       PRAYER FOR RELIEF

        140.    Plaintiffs request the following relief:


                                                    43
                       2:19-cv-02240-CSB-EIL # 71            Page 48 of 53



       A.      That the Court enter an order declaring that ADM’s actions, as set forth in this

complaint, violate the CEA;

       B.      That the Court award Plaintiffs and the Class damages, punitive and exemplary

damages, and/or restitution in an amount to be determined at trial;

       C.      That the Court award Plaintiffs and the Class pre- and post-judgment interest;

       D.      That the Court award Plaintiffs and the Class their costs of suit, including reasonable

attorneys’ fees and expenses; and

       E.      That the Court award any and all such other relief as the Court may deem just and

proper.

       Dated: March 15, 2021
                                                      /s/Michael E. Klenov
                                                      Stephen M. Tillery
                                                      Michael E. Klenov
                                                      Carol L. O’Keefe
                                                      KOREIN TILLERY LLC
                                                      505 North 7th Street, Suite 3600
                                                      St. Louis, MO 63101
                                                      Telephone: 314-241-4844
                                                      Facsimile: 314-241-3525
                                                      stillery@koreintillery.com
                                                      mklenov@koreintillery.com
                                                      cokeefe@koreintillery.com

                                                      George A. Zelcs
                                                      John A. Libra
                                                      Chad E. Bell
                                                      Ryan Z. Cortazar
                                                      KOREIN TILLERY LLC
                                                      205 North Michigan Ave., Suite 1950
                                                      Chicago, IL 60601
                                                      Telephone: 312-641-9750
                                                      Facsimile: 312-641-9751
                                                      gzelcs@koreintillery.com
                                                      jlibra@koreintillery.com
                                                      cbell@koreintillery.com
                                                      rcortazar@koreintillery.com

                                                      Attorneys for Plaintiffs and the Proposed Class

                                                 44
                           2:19-cv-02240-CSB-EIL # 71               Page 49 of 53



                  APPENDIX 1 - BACKGROUND ON FUTURES AND OPTIONS

             1.    Futures. A futures contract is a derivative that allows market participants to offset or

assume the risk of a price change of an underlying commodity over time. Futures contracts detail the

quality and quantity of the underlying commodity (including the place of delivery if physically settled),

and are standardized to be identical for all participants to facilitate trading on futures exchanges such

as CME. Given the standardization of the contract specifications, the only contract variable is price,

which is discovered by bidding and offering (also known as quoting) until a trade occurs. The fact that

futures contracts are standardized and exchange-traded makes these instruments indispensable as

means of hedging and speculating by commodity producers, consumers, traders, and investors.

        2.         A futures contract can be settled in one of two ways. A physically settled futures

contract is settled by physical delivery of the designated quantity of the underlying commodity at a

predetermined place on a fixed date (the expiration date) at the predetermined price. A cash settled

futures contract, by contrast, results in a cash payment between the futures contract parties reflecting

the difference between the originally contracted price of the futures contract and the final market price

of the futures contract at the time of settlement.

        3.         Physical settlements of futures contracts are relatively rare, as the benefits of a contract

can be realized without actual physical delivery of the good by closing out a futures position either

before settlement (buying a futures contract to offset one you sold earlier, or vice versa), or at

settlement (by cash settling with the counterparty to the futures contract). To illustrate, consider the

following hypothetical.

        4.         In January, a trader believes that the price of ethanol will rise before an April futures

contract expires. That trader could buy an April Chicago Ethanol (Platts) Futures contract at $1.50

per gallon in January, giving him control of 1,000 barrels (or 42,000 gallons) of ethanol deliverable in




                                                      A-1
                         2:19-cv-02240-CSB-EIL # 71              Page 50 of 53



April. 8 The trader does not have to pay $63,000 ($1.50 per gallon times 42,000 gallons per contract)

for the futures contract – rather, the trader pays only an initial margin payment (typically 3%-12% per

futures contract, or $1,890-$7,560 in this example).

        5.      The trader’s position and corresponding profit or loss will fluctuate as the price of the

futures contract moves between the time the contract is purchased and the contract’s expiration date.

The final profit or loss of a trade is realized when the trade either reaches settlement or (more likely)

is closed.

        6.      Thus, if in February the price of an April Chicago Ethanol (Platts) Futures contract

had fallen to $1.00 per gallon, and the trader closed out her position by selling her futures contract at

the $1.00 per gallon price, she would have a loss of $21,000 ($0.50 decrease from the $1.50 per gallon

purchase price times 42,000 gallons per contract).

        7.       If, however, the trader held onto the futures contract and in March the price of the

April Chicago Ethanol (Platts) Futures contract had increased to $2.00 per gallon, the trader would

get a profit of $21,000 ($0.50 increase from the $1.50 per gallon purchase price times 42,000 gallons)

by closing out her position in March.

        8.      If you believe prices will increase in the commodity underlying a futures contract, you

would buy the contract now and be said to have a “long” position – in other words, you are buying

the contract now (at what you believe will be a low price) in order to sell it later (to close out the

position) or let it settle (at the settlement date) at what you believe will be a higher price.

        9.      If, however, you believe prices will decrease in the commodity underlying a futures

contract, you would do the opposite – you would take a “short” position by selling the futures contract




8The CME Chicago (Platts) Ethanol Futures and Average Price Option contracts are standardized
at 1,000 barrels or 42,000 gallons per contract; the CME’s Ethanol Futures Contract (EH) is
standardized at 29,000 gallons.
                                                    A-2
                           2:19-cv-02240-CSB-EIL # 71             Page 51 of 53



now at what you believe will be a higher price, and buy it later (to close out the position) or let it settle

at what you believe will be a lower price.

        10.        The losses and gains realized by traders do not occur only when traders close out a

position or when the contract settles. Both long and short traders must deposit specific amounts of

money through margin requirements established by exchanges like CME. The amount of money in

these accounts fluctuates based on the daily price of the underlying commodity as CME transfers

money between the accounts of long and short positions. So if Trader A sells an ethanol futures

contract to Trader B at $1.50 per gallon, money from Trader B’s account will be transferred to A’s

account every day the price of ethanol drops relative to the previous day. By contrast, every day the

price of ethanol rises relative to the previous day, money from Trader A’s account will be transferred

to Trader B. Because of this constant relative movement, traders see (at least, on paper) gains and

losses every day regardless of the original price of the contract.

        11.        Options. An option contract is a type of financial derivative that gives the buyer the

right—but not the obligation as with a futures contract—to either buy or to sell a particular

commodity at a predetermined price (“strike price”), on or before a specified date in the future (the

“expiration date”).

        12.        A “put” or “put option” is a financial contract that gives the owner the right, but not

the obligation, to sell an agreed quantity of a particular commodity at the strike price, by or on the

expiration date. A “call” or “call option” is a financial contract that gives the owner the right, but not

the obligation, to buy an agreed quantity of a particular commodity at the strike price, by or on the

expiration date.

        13.        A European option may be exercised or settled only at the expiration date of the

option (i.e., at a single pre-defined point in time). An American option, on the other hand, may be




                                                    A-3
                        2:19-cv-02240-CSB-EIL # 71              Page 52 of 53



exercised at any time before the expiration date. Options, like futures, can be settled by either physical

delivery or cash-settlement.

        14.     Whether an option is exercised depends on whether it is “in-the-money” or “out-of-

the-money.” An in-the-money call option is one where the strike price is below the current price of

the underlying asset. For example, if an option holder owns a call option giving the right to buy ethanol

at a price of $1.50 per gallon, and the market price for ethanol is currently $2.00 per gallon, the call

option is in-the-money because the option holder could make $0.50 per gallon by exercising the option

to buy the ethanol at $1.50 per gallon and immediately sell it for $2.00 per gallon.

        15.     An in-the-money put option is one where the strike price is above the current market

price of the underlying asset. Thus, if an option holder owns a put option giving the right to sell

ethanol at a price of $1.50 per gallon, and the market price for ethanol is currently $1.00 per gallon,

the put option is in-the-money because the option holder could make $0.50 per gallon by purchasing

ethanol for $1.00 per gallon and then exercising the put option to immediately sell that ethanol for

$1.50 per gallon.

        16.     An out-of-the-money call option is one where the strike price is above the current

price of the underlying asset. In the earlier example, if a trader held a call option giving the right to

buy ethanol at $1.50 per gallon but the market price for ethanol is currently $1.00 per gallon, the call

option is out-of-the-money (the option holder would not exercise it, since they could buy the ethanol

more cheaply at the market price). Likewise, an out-of-the-money put option is one where the strike

price is below the current market price of the underlying asset. Thus, if a trader holding a put option

giving the right to sell ethanol at $1.50 per gallon but the current market price of ethanol is $2 per

gallon, that put option is out-of-the-money (because the option holder would not exercise it, since

they could sell the ethanol at the current market price and make more money).




                                                   A-4
                        2:19-cv-02240-CSB-EIL # 71            Page 53 of 53



       17.     Whether an option is in or out-of-the-money depends on the relevant benchmark price

at the time of option settlement—the at-the-money price. In the case of ethanol, if the at-the-money

price is $2.00 per gallon (representing the relevant benchmark price of ethanol at the time of

settlement), call options below $2.00 and put options above $2.00 are both in-the-money. An option

can be in- or out-of-the-money at one point in time and just the opposite at the time of settlement. A

put option to sell ethanol at $1.50 per gallon is out-of-the-money when the at-the-money price is $2.00

per gallon, but in-the-money if the price were to swing below $1.50 per gallon.

       18.     The price paid by the buyer of an option and received by the seller of the option is the

premium. Generally speaking, the seller of an option profits if the option is worth less at expiration

than the premium received. This is the case if the option is out-of-the-money at expiration, if the

option is at-the-money at expiration, or if the option is in-the-money at expiration by an amount that

is less than the premium received.




                                                 A-5
